UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                       Airman First Class ANTHONY M. WATTS
                                United States Air Force

                                       ACM S32146 (f rev)

                                             24 July 2014

         Sentence adjudged 17 April 2013 by SPCM convened at Tinker Air Force
         Base, Oklahoma. Military Judge: Donald R. Eller, Jr. (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 60 days, and
         reduction to E-1.

         Appellate Counsel for the Appellant: Captain Isaac C. Kennen.

         Appellate Counsel for the United States: Colonel Don M. Christensen;
         Colonel William R. Youngblood; and Gerald R. Bruce, Esquire.

                                                 Before

                             ALLRED, MITCHELL, and WEBER
                                 Appellate Military Judges

                                   UPON FURTHER REVIEW

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       This case is before our Court for further review because the original action and
court-martial order (CMO) were erroneous. United States v. Watts, ACM S32146
(A.F. Ct. Crim. App. 17 June 2014) (unpub. op.). This Court returned the case to The
Judge Advocate General for remand to the convening authority to withdraw the action
and substitute a corrected action and CMO. On 26 June 2014, the convening authority
withdrew the erroneous action in accordance with our decision and issued a corrected
action. A corrected CMO followed.
       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and sentence
are

                                      AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                            2                            ACM S32146 (f rev)